Citation Nr: 1446953	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-28 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  

The Veteran testified before the undersigned at a May 2014 video conference hearing.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's current obstructive sleep apnea is etiologically related to the Veteran's service-connected allergic rhinitis.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

VA post-service treatment records show that the Veteran was diagnosed with obstructive sleep apnea in September 2008.  The Veteran contends that he suffered from obstructive sleep apnea during service and as secondary to his service-connected allergic rhinitis.  

A September 1997 service treatment record noted that the Veteran snored loudly and stopped breathing while sleeping.  These symptoms are confirmed by the Veteran's barracks roommate in a May 2009 statement. 

In connection with his claim, a VA examination was conducted in August 2009.  The examiner confirmed the diagnosis of sleep apnea.  After a review of the Veteran's service treatment records and post-service VA treatment records, the examiner opined that obstructive sleep apnea is less likely than not related to his service-connected allergic rhinitis.  However, the examiner's rationale was the absence of documentation expressing this link, rather than any expression of his own medical judgment.   

Subsequently, the Veteran submitted an April 2014 statement from his physician's assistant at the Bill Kling VA Clinic opining that his sleep apnea is directly related to his allergy symptoms.  The rationale was that, during sleep, the airway is relaxed and when there is inflammation in the nasal passages and oropharynx it can impair breathing resulting in sleep apnea.  This provides a reasonable basis for linking obstructive sleep apnea with the Veteran's service connected allergic rhinitis.  Accordingly, the criteria to establish entitlement to service connection for obstructive sleep apnea have been met. 


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


